662 S.E.2d 391 (2008)
STATE of North Carolina
v.
Robert Lee THACKER.
No. 351P04-3.
Supreme Court of North Carolina.
April 10, 2008.
Robert Lee Thacker, Pro Se.
Robert Montgomery, Special Deputy Attorney General, David Saacks, District Attorney, for State of NC.


*392 ORDER

Upon consideration of the petition filed by Defendant on the 25th day of February 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 10th day of April 2008."